Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Sonja Avena on 04/29/2022.  

Claim 11, line 6, “transmitting to the memory device a first feedback signal indicating the first” has been deleted and replaced with “transmitting to the memory controller a first feedback signal indicating the first”

Claim 11, line 10, “memory device” has been deleted and replaced with “memory controller”

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “receiving, from the memory device, a feedback signal indicating a difference between the first voltage on the data channel and a reference voltage corresponding to a symbol level of a pulse amplitude modulation scheme; and generating, by the driver using an adjusted drive strength based at least in part on the feedback signal, a second voltage on the data channel” as required by claim 2; “the reference voltage corresponding to a symbol level of a pulse amplitude modulation scheme; transmitting to the memory controller a first feedback signal indicating the first difference between the first voltage and the reference voltage, and determining a second difference between the reference voltage and a second voltage on the data channel based at least in part on transmitting the first feedback signal to the memory controller” as required by claim 11; and “receive, from the memory device, a feedback signal indicating a difference between the first voltage on the data channel and a reference voltage corresponding to a symbol level of a pulse amplitude modulation scheme; and generate, by the driver using an adjusted drive strength based at least in part on the feedback signal, a second voltage on the data channel” as required by claim 18. Claims 3 thru 10 are allowed based upon their dependency to claim 2, claims 12 thru 17 are allowed based upon their dependency to claim 11, and claims 19 thru 21 are allowed based upon their dependency to claim 18.

Claims 2-21 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844